IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,360



                 EX PARTE REGINALD WAYNE SANDERS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 09F0363-202 IN THE 202ND DISTRICT COURT
                           FROM BOWIE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to fifty years’ imprisonment.

        Applicant contends that he was denied his right to appeal because appellate counsel did not

receive timely notice of his appointment. The trial court made findings of fact and recommended that

we grant Applicant an out-of-time appeal. We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 09F0363-202
                                                                                                       2

from the 202nd Judicial District Court of Bowie County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: June 9, 2010
Do Not Publish